Citation Nr: 0943544	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 18, 2002, 
for the grant of nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to nonservice 
connected pension benefits and assigned June 18, 2002 as the 
effective date.

In August 2005, the Board denied entitlement to an effective 
date earlier than June 18, 2002, for the grant of nonservice 
connected pension benefits.  The Veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court issued an order granting a 
joint motion to remand, vacating the August 2005 Board 
decision and remanding the matter to the Board.

In January 2008, the appeal was remanded by the Board for 
further development.

In August 2008, the Board denied entitlement to an effective 
date earlier than June 18, 2002 for the grant of nonservice 
connected pension benefits.  The Veteran appealed that denial 
to the Court.  In June 2009, the Court issued an order 
granting a joint motion to remand, vacating the August 2008 
Board decision and remanding the matter to the Board.

The appeal is REMANDED to the RO.  The Veteran will be 
notified if further action is required on his part.  


REMAND

In its Joint Motion for Remand, the parties noted that the 
Board, in its August 2008 decision, acknowledged evidence 
that indicated that the Veteran had a prior work history in 
manual labor type jobs, that he would be employable only in a 
non-labor type setting prior to June 2002, and that he had 
not worked for almost a decade prior to the filing of the 
application of compensation benefits, but then simply 
concluded that the Veteran would be employable prior to June 
2002, notably without the aid of a medical examination or 
opinion that assessed the Veteran's ability to work prior to 
2002.  

The parties requested that on remand, the Board should 
provide a VA medical opinion assessing the Veteran's 
employability prior to June 2002 based upon the evidence.  
The opinion was to consider the Veteran's work history and 
the types of jobs that he would be suited for prior to June 
2002.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a VA 
examiner for review.  Following a review 
of the claims folder, the examiner is 
requested to provide a medical opinion as 
to the Veteran's ability to work prior to 
June 2002.  The opinion should consider 
the Veteran's work history and the types 
of employment that he would have been 
suited for prior to June 2002.  Detailed 
rationale should be given for each 
opinion that is rendered.  

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

